United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 3, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-60129
                        cons. w/ No. 03-60512
                           and No. 03-60810
                           Summary Calendar


SALVADOR RUBIO ESCOBEDO-ESPERANZA,

                                     Petitioner,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petitions for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A75 209 035
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Salvador Rubio Escobedo-Esperanza, a native and citizen of

Mexico, petitions for review of the decision of the Board of

Immigration Appeals (BIA) summarily affirming the removal order

of the Immigration Judge (IJ).   Because the BIA summarily

affirmed without opinion, the IJ’s decision is the final agency

determination for our review.    See Soadjede v. Ashcroft, 324 F.3d

830, 832 (5th Cir. 2003).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 03-60129
                         cons. w/ No. 03-60512
                            and No. 03-60810
                                   -2-

     Escobedo-Esperanza argues that the IJ violated his rights to

due process by not granting him a continuance and by accepting

counsel’s proffer rather than hearing Escobedo-Esperanza’s

testimony.   Both of these contentions fail because Escobedo-

Esperanza has not shown any error, much less any substantial

prejudice to his case.     Anwar v. INS, 116 F.3d 140, 144 (5th Cir.

1997).

     Escobedo-Esperanza argues that the BIA erred in affirming

the IJ’s decision without written opinion.       The summary review

procedures under 8 C.F.R. § 1003.1(e)(4) are essentially the same

as those approved by this court in Soadjede, 324 F.3d at 831.         In

light of this precedent and Escobedo-Esperanza's failure to show

that his case did not meet the criteria for affirmance without

opinion or that his case was not properly reviewed, his argument

is without merit.

     Escobedo-Esperanza filed petitions for review with respect

to the BIA’s denial of his motions to reopen and for

reconsideration.    As noted by the respondent, Escobedo-Esperanza

does not mention these motions in his brief and has abandoned any

issues with respect to their denial.     Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

     Escobedo-Esperanza’s three petitions for review of the BIA’s

final orders of removal are DENIED.

     PETITIONS DENIED.